Exhibit 10.1

CSX Long Term Incentive Plan

2015-2017 Cycle

Purpose and Objective

The CSX Long Term Incentive Plan (“LTIP” or the “Plan”) is the vehicle under
which CSX Corporation (“CSX” or “Company”) issues Performance Grants, as
described in the CSX Stock and Incentive Award Plan, referred to herein as
Performance Units. The Performance Units are issued pursuant to, and are subject
to the terms (including defined terms) and conditions of, the CSX Stock and
Incentive Award Plan. Under the LTIP, a Performance Unit represents the right to
receive a share of CSX common stock. The purpose of the LTIP is to reward
eligible employees for their contribution to the attainment of improved
operating performance and asset utilization which is intended to result in
increased total shareholder return. As described below in the Plan Design
section, grants of Performance Units are approved by the Compensation Committee
of CSX’s Board of Directors (the “Committee”).

The Company seeks to motivate and reward employees through the issuance of
Performance Units. Performance Units are settled upon certification of the
Company’s achievement of predetermined levels of (i) Operating Ratio and
(ii) Return on Assets during the Performance Period (as defined below). The
payments are referred to as Performance Awards at the time of payment, and are
payable in the form of CSX common stock.

Effective Date and Performance Period

The 2015-2017 LTIP Cycle (the “2015-2017 Cycle” or “Cycle”) commences
February 11, 2015 (“the Effective Date”) and ends December 29, 2017. The
Performance Period, the time during which Company performance is measured,
commences December 27, 2014 and ends December 29, 2017.

Eligibility and Participation

Active employees of CSX or participating subsidiaries (the “Company” or
collectively, the “Companies”) in salary Band 06 and above as of the Effective
Date (“Participants”) are eligible to participate in the Plan for the 2015-2017
LTIP Cycle and receive a number of Performance Units determined by reference to
a dollar denominated long-term incentive compensation award approved by the
Committee. The Performance Unit schedule is maintained by the Plan
Administrator. Awards will not be prorated for employees hired or promoted into
and within Band 06 and above after the Effective Date.



--------------------------------------------------------------------------------

Plan Design

Under CSX’s long-term incentive compensation program design, the Committee
approves the annual competitive dollar value of long-term incentive compensation
for Participants primarily based upon Band1. For the 2015-2017 Cycle, the value
of Performance Units comprises 75% of the value of long-term incentive
compensation, and the value of Restricted Stock Units comprises the other 25%.
Restricted Stock Units are provided in a separate grant.

The number of Performance Units an employee receives is calculated by dividing
75% of the dollar value of the long-term incentive compensation mentioned above
by the average closing price of CSX common stock during the most recent three
full months preceding the Effective Date. For the 2015-2017 Cycle, the average
stock price equaled $35.61, representing the months of November and December
2014 and January 2015. This price is used solely to determine the number of
Performance Units granted to each Participant at the commencement of the Cycle.

Performance Measures

The Plan uses a combination of (i) Operating Ratio (“OR”) and (ii) Return on
Assets (“ROA”) as the performance measures, excluding non-recurring items as
disclosed in the Company financial statements. The measures are applied
independently and weighted equally. Thus, if both target OR and target ROA are
achieved, each measure would pay at 50% for a total payout of 100% of the grant
value. If the maximum OR and maximum ROA are achieved then each measure would
generate a 100% payout for a total payout at 200%.

 

  1. Operating Ratio: OR is defined as CSX Corporation operating expenses
divided by operating revenue. Performance achievement for the Cycle is based on
cumulative operating expenses and operating revenue for the Performance Period.

As the price of fuel has a significant impact on OR, fuel-adjusted OR targets
will apply to the OR performance measure if the average highway diesel fuel
(“HDF”) price per gallon for the Performance Period falls outside of a
pre-determined range (“fuel collar”). The OR Charts in Exhibit A reflect the OR
targets and related payout percentages at various HDF prices.

 

1  The Committee, at its sole discretion, may grant to a Participant a different
long term compensation dollar value than to other Participants within the same
Band.

 

2



--------------------------------------------------------------------------------

  2. Return on Assets: ROA is defined as Tax-Adjusted Operating Income divided
by Net Properties.

 

Return on Assets

 

 

 

=

 

  

          Tax-Adjusted Operating Income           

       Net Properties  

Tax Adjusted Operating Income is determined by applying a 38% tax rate to
Operating Income, which is based on the average Operating Income during the
Performance Period. Net Properties is equal to gross properties less accumulated
depreciation calculated based on the quarterly average during the Performance
Period.

The terms Operating Income, properties and accumulated depreciation shall be
defined and measured as set forth in the Company’s financial statements at the
end of the Cycle. The ROA chart in Exhibit A reflects the ROA targets and
related payout percentages.

OR and ROA have been selected as performance measures because of their high
correlation to shareholder returns. Efforts to improve these measures align
CSX’s business objectives in a way that allows individuals to translate personal
actions to desired performance outcomes. Each Plan Participant should be
motivated to grow revenue, reduce expense, improve service, increase
productivity, improve safety and increase asset utilization.

Performance Awards

As shown in the Performance Measure and Payout Percentage Table in Exhibit B,
Performance Awards are paid as a percentage of a Participant’s Performance Units
based upon the applicable measures discussed above. All Performance Awards will
be paid in CSX common stock.

A Participant who commits an act involving moral turpitude that adversely
affects the reputation or business of the Companies shall forfeit any
Performance Units. Examples of acts of moral turpitude include, but are not
limited to, dishonesty or fraud involving CSX or any affiliated company, their
employees, vendors, or customers or a violation of the CSX Code of Ethics.

Participants subject to the Claw Back Provision contained herein, who violate
any of the conditions included in paragraphs (i) – (v) of the Claw Back
Provision below, shall forfeit all Performance Units.

No Performance Award is earned under the Plan until the Compensation Committee
approves the payout percentage based upon the level of achievement of the
performance measures for the Cycle.

 

3



--------------------------------------------------------------------------------

Impact of Change in Employment Status

Performance Awards generally will be paid only to Participants who are actively
employed by the Companies at the end of the applicable three-year performance
cycle. Except as provided below, all other Participants whose employment
terminates prior to the end of the Cycle shall forfeit any and all Performance
Units and thus receive no Performance Award. All Performance Awards will be paid
no later than March 15 following the end of the Cycle.

A Participant whose employment terminates due to death, disability or retirement
shall be eligible to receive a pro-rata Performance Award under the LTIP based
on the Performance Award the Participant would have received had there been no
death, disability or retirement. The pro-rata Performance Award will be
determined based upon the number of months of participation relative to the
number of months in the Performance Period. Retirement shall mean: (i) the
attainment of age 55 and 10 years of Company service; or (ii) the attainment of
age 65. Disability shall mean long-term disability as defined in the long-term
disability plan of the Company covering the Participant. In the case of death,
such Performance Awards shall be paid to the Participant’s estate, or as
otherwise required by law.

Participants who are part-time employees (less than 40 hours per week) during
the 2015-2017 LTIP Cycle shall be entitled to a pro-rata Performance Award based
on the reduced hours.

Taxation of Performance Awards

Performance Awards will be paid in shares of CSX common stock. The value
received by the Participant is taxable income; therefore CSX is required to
withhold income taxes at the prescribed rates for both supplemental income and
employment taxes in accordance with applicable tax laws. CSX will withhold the
minimum number of shares (in whole shares) equal in value to such required
amount. No additional voluntary withholding amount is permitted. Participants in
the CSX Executive Deferred Compensation Plan may defer receipt of Performance
Awards in accordance with the terms of that plan.

Plan Administration

The CSX Senior Vice President and Chief Administrative Officer shall be the Plan
Administrator and shall interpret and construe the provisions of the Plan
subject to the terms of the CSX Stock and Incentive Award Plan and the
Compensation Committee’s authority and responsibility thereunder.

 

4



--------------------------------------------------------------------------------

Plan Amendments and Termination

The Compensation Committee reserves the right to terminate, adjust, amend or
suspend the Plan at any time at its sole discretion.

Claw Back Provision

The Claw Back Provision discussed herein applies only to Participants in Band 10
and above.

If such Participant receives a Performance Award, the following terms and
conditions shall apply for the subsequent two-year period from the payout of the
Performance Award (whether or not such Participant continues to be employed by
the Company).

Noncompetition: Such Participant shall not

 

  (i) without written Company consent, work for a Class I railroad in a capacity
similar to the function performed over the 5 years prior to termination; or for
a customer or supplier for whom the Participant has had direct work
responsibility in the prior 12 months in a capacity similar to the functions
performed over the 5 years prior to termination;

 

  (ii) without written Company consent, solicit employees to work for a
competitor in a capacity similar to such solicited employee’s capacity;

 

  (iii) without written Company consent, solicit the Companies’ customers on
behalf of a competitor;

 

  (iv) without written Company consent, act in a manner adversarial or in any
way contrary to the best interests of the Company; (for example, testifying as
an expert witness or becoming associated with a union or law firm that takes
positions adverse to the Companies); or

 

  (v) fail to provide the Company with information or documentation showing
compliance with conditions (i), (ii), (iii) and (iv) stated above, if requested
by the Plan Administrator.

If a Participant breaches any of the conditions set forth above in this Claw
Back Provision, the Participant shall repay to the Company an amount equal to
the value of the Performance Award. The value of the Performance Award is
measured by the amount reported as income on Form W-2 for tax purposes. Any
amount due hereunder shall be paid by the Participant within thirty (30) days of
notice by the Company to the Participant that the Participant has breached a
condition stated above.

The Claw Back provision for noncompetition shall not survive any change in
control event as defined in the CSX Stock Incentive Award Plan.

 

5



--------------------------------------------------------------------------------

Company Financial Irregularities: In the event of Company accounting
irregularities discovered within two years after receipt of payment in
connection with a Performance Award, which requires the Company to restate its
financial statements due to material noncompliance with any financial reporting
requirements under applicable securities laws, the Participant shall repay all
amounts in excess of the Performance Award the Participant should have received
as determined under the restated financial statements.

In cases where all or part of the Performance Award is deferred under the CSX
Executive Deferred Compensation Plan, breach of these conditions shall result in
an immediate forfeiture of the portion deferred, including any earnings thereon
from the date of deferral, in the amount needed to equal the applicable clawback
amount.

Consideration for Noncompete Agreement

In consideration for eligibility under this 2015-2017 LTIP Cycle, Employees in
Band 10 and above must enter into a noncompete agreement, if not already in
effect, as prescribed and agreed to by CSX. Eligibility in the 2015-2017 LTIP
Cycle for Employees in Band 10 and above is conditioned upon the existence of
such noncompete agreement.

Miscellaneous

By accepting a Performance Award, the Participant authorizes the Company to
withhold, to the extent permitted by law, any amount the Participant may
otherwise owe to the Company in any other capacity whatsoever.

The adoption of the 2015-2017 Cycle of the LTIP does not imply any commitment to
continue the Plan or any other long-term incentive compensation plan or program
for any succeeding year or period. Neither the Plan, nor any Performance Unit,
or Performance Award made under the Plan shall create any employment contract or
relationship between the Companies and any Participant.

Notwithstanding anything herein to the contrary, Performance Units issued to
“covered employees” under Section 162(m) of the Internal Revenue Code shall be
treated in a manner intended to comply with Section 162(m) of the Internal
Revenue Code.

Committee Discretion

The Compensation Committee may apply its discretion in order to reduce payouts
to Executive Team members based on the Company’s relative Total Shareholder
Return in accordance with Exhibit C. No upward discretion may be applied to LTIP
payouts.

 

6